ALLOWABILITY NOTICE
Response to Amendments/Arguments
Applicant's Amendment filed 3/27/2022 has been entered.  Claims 21-40 are pending in the application.  Claims 21-40 have been amended.   Applicant’s amendments to the claims have overcome the 112 rejections lodged in the previous Office Action.  The 112 rejections have been withdrawn.  
Applicant’s arguments, see page 18, filed 3/27/22, with respect to combination of Li and Gallagher have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Election/Restrictions
Claims 21-34 and 37-40 are allowable. Claims 35-36, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1-3, as set forth in the Office action mailed on 11/16/21, is hereby withdrawn and claims 35-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 38 are allowable because the prior art of record fails to fairly teach or suggest, in combination with the other elements of the claims, a variation of the axial position of the trailing edge in the rear axial region of at least 10% of a maximum projected chord length, the trailing edge having an axially rearmost point at a height of 20-50% span, and the leading edge having an axially foremost point at a height of 15-35% span.  
Claims 22-37 and 39-40 are allowable by virtue of their dependency on Claims 21 or 38.
While Li, Gallagher, Decker, Bois and Talbotec teach certain aspects of the variation of the axial position of the leading and trailing edge found in the claimed invention, when considered alone or in combination, it is the Examiner’s opinion that one having ordinary skill in the art would not have arrived at the claimed invention without the benefit of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745